UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1093


TONY RAY COBBS, SR.,

                Plaintiff - Appellant,

          v.

BOTTLING GROUP, LLC, a/k/a Pepsi Bottling Group,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:11-cv-00011-JLK-RSB)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Ray Cobbs, Sr., Appellant Pro Se. Kevin D. Holden, JACKSON
LEWIS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony   Ray    Cobbs,   Sr.,    appeals    the   district      court’s

order granting summary judgment for Bottling Group, LLC, in his

employment discrimination action.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              Cobbs v. Bottling Group,

LLC, No. 4:11-cv-00011-JLK-RSB (W.D. Va. Dec. 21, 2011).                      We

dispense   with   oral     argument      because    the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2